                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


    UNITED STATES OF AMERICA,                           ORDER TO SHOW CAUSE
                                                      WHY TALMAGES SHOULD NOT
                             Plaintiff,               BE HELD IN CIVIL CONTEMPT

    v.
                                                            Case No. 1:16-cv-00019-DN
    RONALD B. TALMAGE, et al.,
                                                             District Judge David Nuffer
                             Defendants.


           The Report and Recommendation 1 issued by United States Magistrate Judge Paul M.

Warner on November 7, 2018, certifies facts as to why Defendants Ronald B. Talmage and

Annette C. Talmage (collectively, the “Talmages”) should be adjudged in civil contempt, and

recommends that the Talmages be required to appear upon a day certain to show cause why they

should not be adjudged in contempt by reason of the facts so certified.

           Based on the Report and Recommendation, the certified facts, and good cause appearing,

           IT IS HEREBY ORDERED that, in accordance with 28 U.S.C. § 636(e)(6)(B)(iii), the

Talmages shall appear in person before the undersigned district judge on Thursday, December

20, 2018, at 1:30 p.m. (MST), in courtroom 7.300, to show cause why they should not be

adjudged in civil contempt by reason of the facts certified in the Report and Recommendation.1

           Signed November 16, 2018.
                                               BY THE COURT:



                                               David Nuffer
                                               United States District Judge



1
    Docket no. 190, filed November 7, 2018.
